Campbell, J:
Lawler sued Frost on the common counts, and, as his bill of particulars, filed an order on Frost, drawn by one Hiram H. Hunt, junior, for seventy-five dollars and ninety-five cents, payable to John Lawler or bearer, for board bill on the drive on Belle, river.
This order was not accepted. Lawler relied on it as made by Hunt as Frost’s agent to pay board of men employed in his work of driving logs in 1874.
Hunt had made a written contract with Frost to drive the logs at a fixed sum per thousand. He made the bargain for board with Lawler, who never had any conversation with Frost on the subject of Hunt’s agency or of boarding men in Hunt’s employ or under his supervision. Lawler acted on Hunt’s statements that Frost would pay the board.
There is no evidence in the case tending to prove any agency in Hunt, or any contract relations between Frost and Lawler., By the contract with Hunt the latter was bound to pay his own expenses. If Frost -agreed at any time to pay expenses or board bills, upon which it is very doubtful whether the evidence could be admitted against the written contract, it was, as shown by Hunt’s testimony, not an authority to Hunt to incur debts in Frost’s name, but a promise to pay money for Hunt’s own benefit, and which would be chargeable on the contract price. The testimony *237falls directly within the rule of Wells v. Martin, 32 Mich. R., 478. It had no tendency to show contract relations between Lawler and Frost.
The court erred in not charging that on the pleadings and testimony plaintiff could not recover.
The judgment must be reversed, with costs, and a new trial granted.
The other Justices concurred.